Citation Nr: 1208242	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for myeloproliferating disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2011, the Veteran testified during a videoconference hearing before the undersigned.  At that time, he submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).  

The record was held open for 60 days following the hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  In January 2012, he submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See id.

The issue of entitlement to service connection for myeloproliferating disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of competent favorable and unfavorable evidence to relate the Veteran's bilateral hearing loss to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In light of the Board's favorable determination with respect to the hearing loss claim, no further discussion of VCAA compliance is needed at this time.  

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss (SNHL), and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that his hearing loss is due to combat service in the Republic of Vietnam.  He asserts that he has had hearing loss since leaving Vietnam.

The Veteran has been awarded the Combat Infantryman Badge, Purple Heart, and Bronze Star Medal.  Therefore, exposure to in-service acoustic trauma is conceded.  Moreover, service connection for tinnitus has already been granted based on this in-service acoustic exposure.

The Veteran's pre-induction examination report reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
0
LEFT
-5
-5
-5
N/A
-5

The separation examination report reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

A review of the Veteran's service treatment records fails to indicate any clinical hearing loss in either ear within the relevant auditory thresholds.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  

The Veteran's treatment records from his National Guard service reflect hearing loss in the left ear as early as January 1987 and normal hearing in the right ear through October 1991.

VA medical records show that hearing loss was diagnosed in February 2008.

The Veteran underwent a VA audiology examination in May 2008.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
60
LEFT
5
10
15
60
60

Speech recognition scores on the Maryland CNC Word List were 90 percent in the right ear and 92 percent in the left.  The examiner provided a diagnosis of sloping to moderately severe SNHL in the right ear centered at 4000 Hz and sloping to moderately severe SNHL in the left ear centered at 3000 to 4000 Hz.  The examiner noted that the Veteran's hearing loss and tinnitus are at least as likely as not of the same causative factor.  The examiner then opined that, based on the normal hearing at separation with no threshold shift in either ear from entrance, the Veteran's hearing loss is not caused by or a result of military noise exposure.  The examiner, however, opined that the Veteran's tinnitus, which reportedly began in Vietnam, is at least as likely as not caused by or a result of military noise exposure.

Given the above, the Board finds that there is an approximate balance of competent favorable and unfavorable evidence to relate the Veteran's bilateral hearing loss to service.  

On one hand, the VA examiner has opined that the Veteran's hearing loss and tinnitus are of the same causative factor - military noise exposure, and the Veteran has reported experiencing problems with his hearing since service.  The Board notes that the Veteran is competent to give evidence about observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board would be remiss in not considering the prior award of service connection for tinnitus based on the Veteran's in-service noise exposure.  On the other hand, the same examiner has opined that the Veteran's hearing loss is not caused by or a result of military noise exposure, and the first documentation of hearing loss is dated many years after separation from active service.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his bilateral hearing loss is related to service.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board finds that further development is required on the claim for service connection for myeloproliferating disorder.

The Veteran contends that his myeloproliferating disorder is due to exposure to Agent Orange during his service in Vietnam.  As indicated above, he served in Vietnam and is thus presumed to have been exposed to herbicides in service.  

As for the medical evidence of record, an October 2008 private medical record, as reported in a VA treatment note, reflects a diagnosis of myeloproliferating disorder, perhaps essential thrombocythemia.  A January 2009 VA treatment note reflects a diagnosis of leukocytosis.  An October 2011 private treatment note reflects a diagnosis of myeloproliferating disorder manifesting in mild anemia, mild leukocytosis, and mild splenomegaly.

In a September 2009 letter, Dr. E., a private physician, noted that the Veteran was exposed to Agent Orange in Vietnam and he now has myeloproliferating disorder.  Dr. E. then opined that it is possible that there may be an association between Agent Orange and the development of leukemia, noting that myeloproliferating disorder is a disease within the spectrum of blood diseases such as leukemia.  [The Board notes that VA regulations currently provide for presumptive service connection for all chronic B-cell leukemias, including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia.  38 C.F.R. § 3.309 (2011).]

In support of his claim, the Veteran also has submitted numerous medical articles and treatises.  Of note, a page from the Merck Manual of Medical Information states that, in a small number of people, a myeloproliferating disorder progresses or transforms to a cancerous condition such as leukemia.

Given the above, the RO should afford the Veteran a VA examination to determine the current status of his myeloproliferating disorder and to obtain an opinion as to whether it is associated with exposure to Agent Orange.

Lastly, the Board notes that the Veteran receives treatment at the New Philadelphia Community Based Outpatient Center (CBOC).  The record contains treatment notes dated through January 2009.  The RO should obtain updated treatment notes.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disability on appeal from the New Philadelphia CBOC since February 2009.  

2.  Thereafter, schedule the Veteran for a VA examination, with a hematologist or oncologist if possible, to determine the nature and etiology of his myeloproliferating disorder.  His claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should identify the current status of the Veteran's myeloproliferating disorder, noting whether it has evolved into leukemia.  The examiner should then provide an opinion on whether it is at least as likely as not that the disorder is etiologically related to the Veteran's in-service exposure to herbicides including Agent Orange.  In rendering this opinion, the examiner should comment on Dr. E.'s opinion in the September 2009 letter.

The examiner should provide a detailed rationale for all opinions and clinical findings.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


